Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10840721 in view of KIM (US 2012/0021255, hereinafter KIM) and LI (US 2017/0155526 A1, hereinafter LI). Claim 1 of the above referenced patent discloses all limitations of claim 1 of the pending application except for “wherein when in standby mode the electronic processor, at predetermined time intervals, determines if the load device crosses the predetermined threshold a second time.”. KIM discloses a battery pack and method for controlling charging wherein battery characteristic are detected and when overvoltage or overcurrent are detected charging is stopped, the charger monitors the cell temperature or temperature and current and when threshold are crossed indicating that the battery no longer is in an overcurrent/overvoltage condition charging is resumed. As per claim 2, The examiner explains that it is rejected under double patenting over claim 1 of the patented application in view of LI (US 2017/0155526 A1, hereinafter LI), LI discloses detecting electrical characteristics from a group consisting of voltage, current and resistance (See Par.25), Regarding claims 5 and 9, LI also discloses receiving information from a server regarding the characteristics of the load device (See Fig.1, Item#20 and Par.32). Claims 11-20 correspond to claims 1-10 and therefore same double patenting rejections apply.

Patent#10840721
Claim 3:
The power system of claim 1, wherein the electronic processor is further configured to receive information corresponding to the load device.
Claim 1:
determine a predetermined charge threshold of the battery based on an identity of the load device
Claim 4:
The power system of claim 3, wherein the information is at least one selected from a group consisting of a device type, a manufacture, and a model.
Claim 2:
The power receptacle of claim 1, wherein the identity of the load device is based on at least one selected from a group consisting of a manufacturer of the load device, a made of the load device, a model of the load device, and a unique identifier of the load device.
Claim 5:
The power system of claim 1, wherein the electronic processor is further configured to communicate, via a transceiver, with a server and receive, from the server, a charging command.
Claim 3:
The power receptacle of claim 1 wherein the electronic processor is further configured to communicate, via a transceiver or a communication link, with the load device to determine the state of charge of the battery.
Claim 6:
The power system of claim 1, wherein the electronic processor is further configured to reference a charging characteristic of the load device to determine when to discontinue supply of power.
Claim 1:
discontinue supply of power to the load device when the state of charge of the battery is at or above the predetermined charge threshold
Claim 7:
The power system of claim 6, wherein the charging characteristic is one selected from a group consisting of a maximum charge time, usage since last charge, and charging history.
Claim 7:
The power receptacle of claim 6, wherein the charging characteristic is one selected from the group consisting of a maximum charge time, usage since last charge, and charging history.
Claim 8:


.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-7, 9, 11-17 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over LI (US 2017/0155526 A1, hereinafter LI) in view of KIM (US 2012/0021255, hereinafter KIM).
           
    PNG
    media_image1.png
    415
    545
    media_image1.png
    Greyscale

As per claims 1 and 11, LI discloses a power system comprising: 
a load terminal configured to electrically connect to a load device (See Fig.2, discloses an output terminal connected to load 40); 
a sensor configured to sense an electrical characteristic of the load device (See Fig.2, Item#104 and Par.25, disclose an electrical detection module for detecting the characteristics of the load device); and 
an electronic processor configured to receive, via the sensor, the electrical characteristic of the load device, supply power, via the load terminal, to the load device, discontinue supply of 
KIM discloses a battery pack and method for controlling charging comprising entering a standby mode upon discontinuing supply of power to the load device, wherein when in standby mode the electronic processor, at predetermined time intervals, determines if the load device crosses the predetermined threshold a second time (See Fig.1, 3 and 4, disclose sensing  condition of the battery  such as overvoltage or overcurrent i.e. current, temperature exceed a certain threshold, discontinuing charging and entering into a standby mode where current/temperature are measured and when the value are less than the threshold, i.e. crossing the threshold a second time, charging resumes).

As per claims 2 and 12, LI and KIM disclose the power system and method of claims 1 and 11 as discussed above, wherein the electrical characteristic is at least one selected from a 

As per claims 3 and 13, LI and KIM disclose the power system and method of claims 1 and 11 as discussed above, wherein the electronic processor is further configured to receive information corresponding to the load device (See LI, Par.32, discloses the socket queries the device to receive the model of the device).

As per claims 4 and 14, LI and KIM disclose the power system and method of claims 3 and 13 as discussed above, wherein the information is at least one selected from a group consisting of a device type, a manufacture, and a model (See LI, Par.32, discloses the socket queries the device to receive the model of the device)

As per claims 5 and 15, LI and KIM disclose the power system and method of claims 1 and 11 as discussed above, wherein the electronic processor is further configured to communicate, via a transceiver, with a server and receive, from the server, a charging command (See LI, Figs. 2, Item#103, discloses a wireless transmission module connected to the switch control circuit 103,  also see Par.19, discloses the wireless terminal 30 also sends the wireless signal to the wireless transmission module 102 of the smart socket 10 through the cloud server 20, to control the working of the switch control circuit 103).

As per claims 6 and 16, LI and KIM disclose the power system and method of claims 1 and 11 as discussed above, wherein the electronic processor is further configured to reference a 

As per claims 7 and 17, LI and KIM disclose the power system and method of claims 6 and 16 as discussed above, wherein the charging characteristic is one selected from a group consisting of a maximum charge time, usage since last charge, and charging history (See LI, Par.32, discloses the smart socket queries the device model, then communicate that to the server, the server then provides parameters such as battery capacity, Par.33, discloses the received information and detected characteristics are used to determine if the device is fully charged and terminates power output when the device is determined to be fully charged, the current voltage and battery capacity determine the maximum charging time).  

As per claims 9 and 19, LI and KIM disclose the power system and method of claims 6 and 16 as discussed above, wherein the charging characteristic is received from a server (See LI, Par.32, discloses the cloud server providing charging parameters such as battery capacity).

Claims 8, 10, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI in view of KIM and in further view of LYON (US 2004/0145342 A1, hereinafter LYON).


LYON discloses an adaptive charger system comprising the charger receiving charging characteristic from the load (See Par.26, discloses the device memory includes information such as runtime, inductor information and charge history for the device).
LI, KIM and LYON are analogous art since they all deal with battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by LI and KIM with that of LYON such that the charging characteristic is received from the load for the benefit of expediting the process by eliminating the need to communicate with an external server.

As per claims 10 and 20, LI and KIM the power system and method of claims 1 and 11 as discussed above, however LI and KIM do not disclose wherein the electronic characteristic is a time series of data points.
LYON discloses an adaptive charger system comprising the charger receiving charging characteristic from the load, wherein the electronic characteristic is a time series of data points (See Par.26, discloses the device memory includes information charge history for the device, charge history is a series of points in time comprising times and charging amounts).
LI, KIM and LYON are analogous art since they all deal with battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by LI and KIM with that of LYON such 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EDWARD TSO/            Primary Examiner, Art Unit 2859